Citation Nr: 1012471	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the 
Army National Guard of Nebraska from August 12, 1961, to 
August 17, 1961; from June 14, 1962, to December 13, 1962; 
from August 4, 1963, to August 18, 1963; and from August 14, 
1964, to August 30, 1964.  He also had several additional 
periods of inactive duty for training (INACDUTRA) during the 
period from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

On January 6, 2010, the Veteran presented hearing testimony 
by videoconference before the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file.  

It is noted that the record was held open for 60 days 
following the Board hearing in order to allow the Veteran 
additional time and opportunity to submit evidence in 
support of his claims.  However, a review of the record 
reveals that no additional evidence has been received.    


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that bilateral hearing loss is due to any incident or event 
which arose during ACDUTRA or INACDUTRA service, to include 
any acoustic trauma sustained therein.

2.  The evidence of record preponderates against a finding 
that tinnitus is due to any incident or event which arose 
during ACDUTRA or INACDUTRA military service, to include any 
acoustic trauma sustained therein.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2009).  

2.  Tinnitus was not incurred in or aggravated by ACDUTRA or 
INACDUTRA service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such 
as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent 
any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In this case, it is 
observed that the Veteran has not alleged any prejudicial or 
harmful error in VCAA notice. 

Upon review of the record, the Board concludes that the 
Veteran was provided with proper VCAA notice prior to the 
March 2008 rating decision that denied the claims by way of 
a December 2007 VCAA notice letter for reasons explained 
below. 

Specifically, in December 2007 correspondence, the RO 
apprised the Veteran of the information and evidence 
necessary to substantiate his claims, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  In 
this regard, the RO advised him of what the evidence must 
show to establish entitlement to service connected 
compensation benefits for his claimed disorders and 
described the types of information and evidence that the 
Veteran needed to submit to substantiate his claims.  The RO 
also explained what evidence VA would obtain and would make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The RO further provided the Veteran 
with notice of what type of information and evidence was 
needed to establish disability ratings, as well as notice of 
the type of evidence necessary to establish an effective 
date, which effectively satisfied the Dingess notice 
requirements with respect to the issues on appeal.  

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, and the 
April 2008 SOC, which included a discussion of the facts of 
the claims, pertinent laws and regulations, notification of 
the bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187. 

In regard to VA's statutory duty to assist, the Board notes 
that the Veteran was afforded with an audiological 
examination in connection with his claims in January 2008.  
The examination report included a medical nexus opinion 
regarding the relative probability of a relationship between 
hearing loss and tinnitus and service based on the 
examiner's review of the claims folder and her examination 
and interview of the Veteran.  Although the Veteran has 
asserted that he misunderstood the examiner's question 
regarding the onset of tinnitus in the March 2008 NOD, he 
was afforded the opportunity to clarify at his hearing.  For 
the foregoing reasons and for reasons discussed below, the 
Board finds that the examination report, to include the 
medical nexus opinion, is adequate for the purposes of this 
adjudication. 

In addition, the Veteran's service treatment records (STRs) 
and National Guard records are included in the claims 
folder.  The Board notes that there are no post-service 
treatment records included in the record.  The Veteran 
stated at his hearing that he had received private treatment 
for his claimed audiological disorders, but was uncertain 
whether his private medical providers had provided any kind 
of statement about the etiology of his hearing loss and 
tinnitus.  See January 2010 Board transcript, p. 15.  The 
Veteran then indicated that he would obtain potentially 
relevant private treatment records himself to submit to VA 
in support of his claims during the 60-day period following 
the hearing.  However, as stated above, no such evidence was 
obtained.  It is also noted that the Veteran has not 
provided VA with a completed authorization and consent to 
release form regarding any private treatment for his claimed 
disorders at any time during the course of this appeal, so 
that VA may attempt to obtain the records, despite being 
provided with such form as an enclosure to the December 2007 
VCAA notice letter and being asked to provide medical 
evidence regarding any treatment since service.  The Veteran 
has been afforded ample time and opportunity to provide 
relevant evidence in support of his claims.  In light of the 
foregoing, the Board finds no reason to delay further the 
adjudication of this matter.  

Neither the Veteran nor his representative has made the RO 
or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist 
the Veteran in developing the facts pertinent to the claims.  
Accordingly, the Board will proceed with appellate review.

II.  Facts and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

In the present case, the Veteran contends that his current 
hearing loss and tinnitus are due to acoustic trauma 
sustained while serving as an automobile maintenance helper 
with the Nebraska National Guard.  In essence, the Veteran 
asserts that he sustained acoustic trauma in service as a 
result of repeated exposure to artillery noise, specifically 
the loud noise of howitzers, rifles, and pistols while on 
firing ranges without ear protection over the course of his 
ACDUTRA and INACDUTRA training duty periods over the years 
with the Nebraska Army National Guard.  He has further 
asserted that, although he was exposed to the noise of farm 
equipment in his civilian life, most of the equipment had 
cabs and was in good repair, which reduced much of the 
associated noise.  See March 2008 NOD.    

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

Active military service includes any period of active duty 
for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated 
in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (d).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive 
periods for service connection do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.


For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  VA regulations, 
however, do not preclude service connection for a hearing 
loss which first met VA's definition of disability after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Further, where a current disability due to hearing loss is 
present, service connection can be granted for a hearing 
loss disability where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

	Lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").




The medical evidence of record clearly shows that the 
Veteran currently suffers from a bilateral hearing 
impairment as defined by VA regulation.  Specifically, he 
underwent an audiological examination in connection with the 
claims in January 2008, which showed pure tone thresholds, 
in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
70
65
LEFT
25
10
35
65
50

Speech recognition scores with the Maryland CNC Test were 94 
percent for the right ear and 78 percent for the left ear.  
There is no indication that the audiometric results reported 
in the January 2008 audiological examination report are 
unreliable or otherwise inadequate.  Thus, the above 
evidence establishes a diagnosis of a current bilateral 
hearing impairment as defined by 38 C.F.R. § 3.385.  

In addition, the evidence establishes a current diagnosis of 
tinnitus.  Specifically, the Veteran told the January 2008 
examining audiologist that he had ringing in his ears (i.e., 
tinnitus) which interferes with his ability to understand 
the speech of others.  The audiologist appeared to have 
found the Veteran's account of current tinnitus credible, as 
she included the diagnosis of tinnitus in the January 2008 
audiological examination report.  The Veteran himself has 
also submitted written statements during the course of this 
appeal, and he provided hearing testimony before the Board 
wherein he has indicated that he currently has tinnitus.  
See e.g., the May 2008 VA Form 9 and the January 2010 Board 
hearing transcript, p. 20. 

The Veteran is considered competent to report the presence 
of tinnitus, and there is no indication from the record that 
his account of current tinnitus is not credible.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears is capable of lay observation").  Thus, the 
presence of current tinnitus is also established.  




Because the medical evidence establishes that the Veteran 
has a current diagnosis of bilateral hearing impairment and 
of tinnitus, the Board will next consider whether the 
evidentiary record supports in-service incurrence.

In his May 2008 VA Form 9, the Veteran asserted that he did 
not have problems with his hearing prior to his National 
Guard service.  The Board notes that the Veteran 
demonstrated a normal hearing acuity of 15/15 bilaterally on 
the whispered voice test at the March 1961 enlistment 
examination and specifically denied having any "ear, nose, 
or throat trouble" on the corresponding report of medical 
history.  His account of having no hearing problems prior to 
service is therefore supported by the record.   

The Veteran has also stated that he did not recall having a 
hearing test while in the National Guard or at his discharge 
and, if so, it was likely a whispered voice test at the time 
of discharge.  See May 2008 VA Form 9.  However, the STRs 
show that the Veteran underwent audiological evaluations in 
June 1962, July 1962, November 1962, September 1965, and 
February 1967.  At those times, audiological testing was 
performed by audiometer, and the Veteran's hearing acuity 
was consistently shown to be within normal limits.  In 
addition, the STRs show that his "PULHES" profile 
consistently contained the annotation of "1" in the fourth 
category ("H") for hearing and ears.  The PULHES profile 
reflects the overall physical and psychiatric condition of 
an individual on a scale of 1 (high level of fitness) to 4 
(medical condition or physical defect below the level of 
fitness for retention in military service).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  It is further noted 
that the Veteran continued to deny having a history of "ear, 
nose or throat trouble" on reports of medical history dated 
in July 1962, November 1962 and September 1965.  Indeed, the 
STRs include no mention of any hearing-related problems.  

The Board further observes that the first mention of the 
Veteran having any hearing problems is his December 2007 
claim, VA Form 21-4138.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  However, the Veteran reported in the 
December 2007 Audio Questionnaire that his tinnitus became 
bothersome during service.  In addition, according to the 
January 2008 audiological examination report, he later told 
the audiological examiner that he first noticed the constant 
ringing in his ears during his late 20's or early 30's 
(which would be approximately during the period from 1967 to 
1977) when running farm equipment after his National Guard 
duty.  He later asserted that he misunderstood the question 
of the audiological examiner and, in an attempt to clarify 
his statement at the January 2008 examination, reported that 
his tinnitus began during or shortly after service, in sworn 
testimony before the undersigned.  See January 2010 Board 
hearing transcript, p. 5, 19.    

While the Veteran is competent to report the onset of his 
hearing difficulties and has asserted that his hearing 
problems began in service, the Board notes that the evidence 
contemporaneous with service does not support his assertion.  
He repeatedly denied having any ear problems, and his 
hearing acuity was consistently shown to be within normal 
limits.  In addition, he has recently offered inconsistent 
statements regarding the onset of his hearing problems.  
Although the Board is sympathetic to the Veteran's assertion 
that he misunderstood the examiner's question regarding when 
his tinnitus began due to his hearing loss, the Veteran 
specifically indicated on the hearing questionnaire, which 
he signed and dated and which was provided to the 
audiological examiner during the course of the examination, 
that he was unable to remember the month and year that his 
tinnitus began but believed that it was within the last 40 
years (which would be since approximately 1968).  This 
written statement from the Veteran clearly expresses 
uncertainty about the onset of his tinnitus, and suggests 
that tinnitus began at least three to four years after his 
period of service.  (Emphasis added.) 

In light of the inconsistent statements provided by the 
Veteran, the Board does not find his account of hearing 
problems and tinnitus since service credible and, 
consequently, affords them minimal probative value.  The 
other documentation included in the record, which shows that 
he consistently denied having ear problems, demonstrated 
normal hearing, and shows the first complaint of hearing 
problems several years after service, far outweighs the 
Veteran's unsupported lay assertion, and is afforded more 
probative value.  

Furthermore, the Board notes that the only competent medical 
opinion evidence of record does not link the Veteran's 
hearing loss and tinnitus to his period of service, to 
include any acoustic trauma sustained therein.  After review 
of the claims folder and examination and interview of the 
Veteran, the examiner concluded that his hearing loss and 
tinnitus were less likely as not caused by or a result of 
acoustic trauma, injury, disease, or event during his 
military service.  In support of her conclusion, the 
examiner explained that the hearing thresholds were 
established within normal limits for both ears at the time 
of his separation from the military service.  She commented 
that hearing loss resulting from noise exposure would be 
recognizable at the time of the noise exposure and there is 
no clinical research to suggest that hearing loss would 
progress when removed from the source of the noise.  She 
added that the Veteran's medical record was negative for 
complaints of or treatment for tinnitus and he had even told 
her that he first noticed the ringing in his ears in his 
"late 20's or early 30's" while working around farm 
equipment.  She noted that, because the Veteran's record is 
negative for complaints of, or treatment for, tinnitus 
during his military service, a nexus relationship between 
tinnitus and service was not established.

The Board notes that the January 2008 VA audiological 
examiner provided a thorough rationale based on medical 
principles, examination of the Veteran, and the 
documentation included in the claims folder.  She also has 
specialized expertise in the area of auditory disorders.  
Although she did not specifically discuss the Veteran's 
earlier statement in December 2007 relating the onset of his 
tinnitus to service, her failure to do so does not render 
her opinion inadequate.  She did consider the Veteran's 
report at the examination that his tinnitus began after 
service.  Because his earlier statement appears to be 
inconsistent with his statement at the examination, it is 
very likely that the examiner's consideration of such 
statement would not have altered her ultimate conclusion.  
Thus, for the foregoing reasons, the Board finds that the 
examiner had sufficient facts and data on which to base her 
opinion, and affords the opinion significant probative 
value.  

Thus, in summary, the most probative evidence shows that 
hearing loss and tinnitus manifested several years after 
discharge and are not otherwise related to active service.  
Consequently, the preponderance of the evidence weighs 
against the award of service connection for either disorder.  
Service connection for hearing loss and tinnitus must 
therefore be denied.  

In reaching these conclusions, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claims in this case, and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


